      Case 1:20-cr-01566-KWR Document 65 Filed 03/01/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                      Plaintiff,

vs.                                                         No. 1:20-cr-01566-KWR

TIMOTHY CHISCHILLY, and
STACEY YELLOWHORSE,

                      Defendants.


                        UNOPPOSED JOINT MOTION
                TO SUSPEND SCHEDULING ORDER DEADLINES

        Defendant Timothy Chischilly, through his counsel of record, Robert R. Cooper,

and Defendant Stacey Yellowhorse, through her counsel of record, Carey C. Bhalla and

Joseph E. Shattuck, respectfully request the Court suspend the pretrial deadlines

contained in the current scheduling order, and as grounds state:

      1.   The Court has found that the nature of the prosecution, a first-degree murder

prosecution involving extensive discovery, is complex and unusual within the meaning of

18 U.S.C. § 3161(h)(7)(B)(ii). See Amended Order Designating Case as Complex [Doc.

No. 46].

      2.   On December 1, 2020, a Scheduling Order was entered in this matter. See

Scheduling Order [Doc. No. 55].

      3.   Undersigned counsel for Timothy Chischilly was recently appointed on

February 23, 2021 after the withdrawal of his previous attorney.
     Case 1:20-cr-01566-KWR Document 65 Filed 03/01/21 Page 2 of 3




     4.    Several deadlines are imminent, such as pretrial motions due today, expert

notices due March 5, 2021, and Daubert motions and objections to expert testimony due

on April 2, 2021. See Scheduling Order [Doc. No. 55].

     5.    Counsel for Mr. Chischilly has not had the opportunity to review the

voluminous discovery nor conduct investigations and is not yet in a position to meet any

of the deadlines contained in the Scheduling Order.

     6.    Undersigned counsel have been in communication with counsel for the

Government and all parties are in agreement that the current scheduling order deadlines

should be suspended until such time that a new scheduling order can be agreed upon.

     7.    The parties are working together to prepare a new scheduling order for

submission to the Court and will submit a Stipulated Amended Scheduling Order on or

before April 2, 2021.

       WHEREFORE, Defendants respectfully request this Court enter an order

suspending the pretrial deadlines in the current Scheduling Order until the parties submit

a stipulated amended scheduling order, and for such other and further relief which the

Court deems just.

                                             Respectfully Submitted,

                                              /s/ Robert R. Cooper
                                             ROBERT R. COOPER
                                             Robert R. Cooper Law Firm, P.C.
                                             Counsel for Defendant Timothy Chischilly
                                             1011 Lomas Blvd NW
                                             Albuquerque, New Mexico 87102
                                             (505) 842-8494
                                             bob@rrcooper.com

                                              /s/ Carey C. Bhalla
                                             CAREY C. BHALLA
                                             Law Office of Carey C. Bhalla LLC

                                            2
     Case 1:20-cr-01566-KWR Document 65 Filed 03/01/21 Page 3 of 3




                                            Counsel for Defendant Stacey Yellowhorse
                                            1306 Rio Grande Blvd NW, Suite B
                                            Albuquerque, New Mexico 87104
                                            (505) 508-5589
                                            carey@bhallalaw.com

                                              /s/ Joseph E. Shattuck
                                            JOSEPH E. SHATTUCK
                                            Marco & Shattuck
                                            Counsel for Defendant Stacey Yellowhorse
                                            8748 East Belleview St.
                                            Scottsdale, AZ 85257-4185
                                            (575) 650-4191
                                            jshattuck@marcoshattucklaw.com




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021 I filed the foregoing electronically through
the CM/ECF system, which caused all counsel of record to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.


                                                    /s/ Robert R. Cooper
                                                    ROBERT R. COOPER




                                            3
